Name: Commission Regulation (EEC) No 492/92 of 28 February 1992 fixing the reduced levy on imports into Portugal of certain quantities of raw sugar intended for Portuguese refineries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 55/40 Official Journal of the European Communities 29 . 2. 92 COMMISSION REGULATION (EEC) No 492/92 of 28 February 1992 fixing the reduced levy on imports into Portugal of certain quantities of raw sugar intended for Portuguese refineries  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last subparagraph of Article 3 ( 1 ) of Council Regu ­ lation (EEC) No 1676/85 0, as last amended by Regu ­ lation (EEC) No 2205/90 (6),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 61 /92 (2), and in particular Article 16 (8) thereof, Whereas, in accordance with Article 303 of the Act of Accession, a reduced levy is applied during the period of seven years following accession on imports into Portugal of certain quantitites of raw sugar originating in certain third countries ; Whereas Commission Regulation (EEC) No 599/86 (3), as last amended by Regulation (EEC) No 243/92 (4), fixes the reduced levy applicable on imports into Portugal of certain quantities of raw sugar intended for Portuguese refineries ; Whereas the levy should, in the light of the application of the detailed rules and arrangements specified in Regula ­ tion (EEC) No 599/86 to the data available to the Commission , be fixed as shown in Article 1 of this Regu ­ lation ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis : HAS ADOPTED THIS REGULATION : Article 1 The reduced levy on imports into Portugal of raw sugar intended for refining (CN codes 1701 11 10 and 1701 12 10) is fixed for this quality type at ECU 30,31 per 100 kilograms. Article 2 This Regulation shall enter into force on 1 March 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 1992. For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 177, 1 . 7. 1981 , p. 4. 0 OJ No L 6, 11 . 1 . 1992, p. 19 . 0 OJ No L 58 , 1 . 3 . 1986, p. 18 . (4) OJ No L 24, 1 . 2. 1992, p. 72. O OJ No L 164, 24. 6. 1985, p. 1 . (6) OJ No L 201 , 31 . 7 . 1990, p. 9 .